Citation Nr: 0833624	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  03-33 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a total disability rating for compensation 
based on individual unemployability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
March 1962 to March 1967.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in March 2004, of a 
Department of Veterans Affairs (VA) Regional Office (RO).  

In August 2004, the veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the record. 

In May 2008, the veteran timely submitted addition evidence 
to the Board and waived the right to have the evidence 
initially considered by the RO. 

In November 2004 and December 2006, the Board remanded the 
claim for further development.  As the requested development 
has been completed, no further action to ensure compliance 
with the remand directive is required.  Stegall v. West, 11 
Vet. App. 268 (1998).


FINDINGS OF FACT

1. The veteran's service-connected disabilities are: left 
ankle fracture with degenerative joint disease, rated 30 
percent; degenerative arthritis of right ankle, rated 20 
percent; degenerative arthritis of the right hip, rated 10 
percent; and degenerative arthritis of the right first 
metatarsophalangeal joint and first proximal phalangeal joint 
of the right foot, rated 10 percent; the combined disability 
rating is 60 percent.  

2. The service-connected disabilities do not preclude the 
veteran from securing or following a substantially gainful 
occupation.


CONCLUSION OF LAW

The criteria for a total disability rating for compensation 
based on individual unemployability are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.16 (2007).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R. § 3.159 (2007), amended VA's 
duties to notify and to assist a claimant in developing 
information and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In claims for increase, the VCAA notice requirements include 
notice of the type of evidence needed to substantiate a 
claim, namely, evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  



Also, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in January 2004, March 2005, August 2005, 
January 2007 and April 2007.  The notice included evidence 
needed to substantiate the claim for compensation based on 
individual unemployability, namely, that he was unable to 
secure or follow a substantial gainful occupation as a result 
of service-connected disabilities provided that if there was 
one disability, the disability shall be ratable at 60 percent 
or more, and if there were two or more disabilities at least 
one disability was rated 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.

The veteran was notified that VA would obtain VA records and 
records of other Federal agencies, and that he could submit 
private medical records or with his authorization VA would 
obtain any such records on his behalf.  The notice included 
the provisions for the effective date of the claim and for 
the degree of disability assignable.  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. 
App. 473 (notice of the elements of a claim); and of Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008) (evidence 
demonstrating a worsening or increase in severity of a 
disability and the effect that worsening has on employment 
and daily life, except general notice of the criteria of the 
Diagnostic Code under which the claimant is rated, which 
consists of a specific measurement or test result).  

To the extent that the VCAA notice was provided after the 
initial adjudication, the timing of the notice did not comply 
with the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided content-complying VCAA notice, the claim were 
readjudicated as evidenced by the supplemental statement of 
the case, dated in March 2008.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate 
VCAA notice and subsequent readjudication without resorting 
to prejudicial error analysis.)  

The VCAA notice did not contain general notice of the 
criteria of the Diagnostic Code under which the veteran is 
rated.  At this stage of the appeal, when the veteran already 
has notice of the rating criteria as provided in the rating 
decision of July 2002 and Board decision of December 2006, 
there is no reasonable possibility that further notice of the 
exact same information would aid in substantiating the claim.  

For this reason, the deficiency as to VCAA compliance under 
Vazquez-Flores, regarding general notice of the criteria of 
the Diagnostic Code under which the claimant is rated, which 
consists of a specific measurement or test result, is 
harmless error.  Wensch v. Principi, 15 Vet. App. 362, 368 
(2001) (compliance with the VCAA is not required if no 
reasonable possibility exists that any notice or assistance 
would aid the appellant in substantiating the claim).  

Also, further delay of the case to inform the veteran again 
of the pertinent rating criteria would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).




Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained VA records and has 
afforded the veteran VA examinations.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006). 

As the veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Rating Policy 

A total disability rating may be assigned where the schedular 
rating is less than total, when it is found that the disabled 
person is unable to secure or follow a substantially gainful 
occupation as the result of service-connected disabilities.  

If there are two or more disabilities, there shall be at 
least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16.

For the above purpose of one combined 60 percent rating, 
disabilities of one or both upper extremities, or of one or 
both lower extremities, including the bilateral factor, will 
be considered as one disability.  38 C.F.R. § 4.16 (a).  

While the veteran may be unemployed, the dispositive issue is 
whether he is capable of performing the physical and mental 
acts required by employment, not whether he can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).



Factual Background

The veteran's service-connected disabilities are: left ankle 
fracture with degenerative joint disease, rated 30 percent; 
degenerative arthritis of right ankle, rated 20 percent; 
degenerative arthritis of the right hip, rated 10 percent; 
and degenerative arthritis of the right first 
metatarsophalangeal joint and first proximal phalangeal joint 
of the right foot, rated 10 percent; the combined disability 
rating is 60 percent.  

On VA examination in October 2002, the examiner indicated the 
veteran was a self-employed carpenter.  The veteran 
complained of pain in his left ankle, right foot and right 
hip.  The pertinent findings show normal range of motion in 
the right hip.  Range of motion was normal in the right 
ankle.  Dorsiflexion of the left ankle was 20 degrees and 
plantarflexion was 40 degrees.  Examination of the feet and 
toes shows no painful motion, weakness, edema, atrophy, 
disturbed circulation or tenderness.  Sensory examination was 
within normal limits in the lower extremities.  The examiner 
noted the veteran had pain with extended working on his feet.  
The veteran claimed he was unable to push a lawnmower, take 
out the trash, garden or vacuum.  

On VA examination in September 2003, the veteran complained 
of chronic pain in his left ankle, which was aggravated by 
any type of weight bearing.  As a result, the veteran 
subsequently developed arthritis in his right ankle.  He 
stated he limits his weight bearing walking to 15 or 20 
minutes and standing to 10 or 15 minutes.  

The examiner noted the veteran was self-employed in 
carpentry, which he has done all his life, and currently does 
warranty work in homes, which requires mostly light labor, 
but also some heavy labor.  The veteran hired a helper to do 
the heavy work, but the physical requirements of the job make 
it more difficult for the veteran.  He reported he can work 
for about one hour and then has to rest for 15 to 20 minutes.  



Physical examination shows the veteran had 0 to 15 degrees of 
dorsiflexion in the left ankle and plantar flexion was 0 to 
40 degrees.  He had pain on motion.  The veteran had full 
range of motion in the right ankle.  There was mild painful 
limitation of motion of the right hip, which the examiner 
attributed more to obesity than to limited motion.  There 
were no significant abnormalities of the feet and the veteran 
had full range of motion.  

VA records show that in October 2003 the veteran complained 
he was not able to walk more 100 yards without excruciating 
pain in his right ankle.  In January 2004, there was 
ankylosis of the ankle.  

In statements, received in February 2004, the veteran's 
spouse, friends and neighbors, indicate the veteran has 
problems standing and walking due to his legs and hips.  

On VA examination in February 2004, the examiner noted the 
veteran had worked in construction for 30 years, that he was 
not employed and that his last date of employment was in 
December 2002.  

Records of the Social Security Administration disclose that 
the veteran was awarded disability benefits, beginning April 
2003.  The primary diagnosis was ischemic heart disease and 
the secondary diagnosis was osteoarthrosis and other 
disorders.  

In August 2004, the veteran testified he worked in trucking, 
carpentry and construction.  His commercial driving license 
was not renewed due to arthritis in his ankles.  The veteran 
indicated he was unemployable for the last three years.  

On VA examination in December 2004, the veteran complained of 
constant pain when he is on his feet, that he could not walk 
for more than a few yards or stand for more than 5 minutes.  
The veteran complained of right hip pain and flare-ups with 
any kind of movement.  

Physical examination showed the veteran was using a cane to 
walk and had braces on both ankles.  Dorsiflexion of the 
right ankle was 10 degrees with pain.  Repetitive use caused 
an increase in pain and decreased range of motion by 5 
degrees.  Dorsiflexion of the left ankle was 2 degrees with 
pain starting at 0 degrees.  Plantar flexion was 20 degrees 
with pain starting around 15 degrees.  Repetitive use caused 
an increase in pain and decreased range of motion by 5 
degrees.

As for the right hip, the veteran had pain on compression.  
Flexion was 100 degrees with pain starting around 90 degrees, 
and extension was 20 degrees with pain.  Adduction was 15 
degrees with pain, and abduction was 25 degrees.  External 
rotation was 45 degrees with pain at 40 degrees and internal 
rotation was 30 degrees with pain starting at 25 degrees.  If 
the veteran was able to do repetitive motion, it would have 
decreased his range of motion 5 degrees due to pain.  

On VA examination in August 2005, the examiner indicated 
there were no changes since the veteran's examination in 
December 2004 (except for a typographical error which should 
read the veteran had dorsiflexion to 12 degrees with pain 
stating at 10 degrees in his left ankle and plantar flexion 
to 30 degrees with pain).  The examiner concluded the veteran 
would be limited to a sedentary job secondary to 
osteoarthritis of the ankles and lumbar spine.  

On private evaluation in September 2006, the examiner noted 
the veteran's walking was limited to well under 100 feet.  
The examiner pointed out until 2002 the veteran worked in the 
carpentry construction field and in the trucking industry and 
was unable to obtain a commercial driver's license due to 
arthritis in his ankles.  Physical examination shows 
stiffness in plantar flexion, dorsiflexion, eversion and 
inversion.  There was also tenderness around the joint 
margins of the left ankle.  The right ankle also appeared to 
have joint line tenderness and mild crepitation with range of 
motion.  The veteran had limitation of right hip.  The 
veteran also experienced degeneration in both knees and lower 
back.  The examiner concluded that because of his orthopedic 
condition, the veteran was unemployable and unable to secure 
further employment.  

In April 2007, the veteran indicated that he had not tried to 
obtain employment since he became disabled in 2002.  He also 
indicated that a he had a three year high school education.  

Analysis

With a 60 percent combined rating for his lower extremities, 
the veteran meets the percentage requirements for a schedular 
total disability rating with disabilities of both lower 
extremities for the purpose of one 60 percent disability.  38 
C.F.R. § 4.16(a).  The remaining question is whether the 
veteran is unemployable by reason of his service-connected 
disabilities.  

Consideration may be given to a veteran's level of education, 
employment history, and vocational training, in arriving at a 
conclusion, but not to his age or the impairment caused by 
any nonservice-connected disability.  38 C.F.R. §§ 4.16, 
4.19.

In this case, although the private examiner in September 2006 
concluded veteran is unemployable and unable to secure 
further employment due to his orthopedic condition, based on 
the context of the evaluation, the examiner was clearly 
referring to the veteran's previous employment in 
construction and in the trucking industry.  The VA examiner 
in August 2005 concluded the veteran would be limited to a 
sedentary job secondary to arthritis of the ankles and lumbar 
spine.  

And while the veteran has work experience as a truck driver 
and in construction carpentry for which he is no longer 
suitable, neither the findings by VA nor by the private 
physician support a finding that the service-connected 
disabilities are of such severity as to preclude 
substantially gainful employment in a less physical demanding 
occupation, considering the veteran's level of education and 
work experience, that is, sedentary employment as expressed 
by the VA examiner.  



And although the veteran has not worked since 2002, being 
unemployed does not equate to unemployability for the purpose 
of a total rating under 38 C.F.R. § 4.16.  Also the finding 
of disability by the Social Security Administration is not 
binding on VA as VA's determination of unemployability is 
governed by 38 C.F.R. § 4.16.  

After a thorough review of the evidence of record, the Board 
concludes that the preponderance of the evidence is against 
the claim for a total disability rating as the evidence does 
not demonstrate that the veteran is unable to secure or 
follow a substantially gainful occupation such as a sedentary 
occupation due to his service-connected disabilities.  


ORDER

A total disability rating for compensation based on 
individual unemployability is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


